Case 1:17-cv-01007-LTS-BCM Document 110 Filed 06/15/21 Page 1 of 2




                                                      6/15/21
Case 1:17-cv-01007-LTS-BCM Document 110 Filed 06/15/21 Page 2 of 2




                 Application GRANTED. The deadline for the parties' joint settlement
                 letter is EXTENDED to June 28, 2021. The settlement
                 conference scheduled for June 17, 2021 is adjourned sine die,
                 pending the Court's receipt of the joint letter. SO ORDERED.


                 __________________________
                 Barbara Moses
                 United States Magistrate Judge
                 June 15, 2021
